Case 2:19-cv-15517-JXN-MF Document 88 Filed 09/21/21 Page 1 of 7 PageID: 1324




NOT FOR PUBLICATION


                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY




 IQVIA INC. and IMS SOFTWARE                              Civil Action No.: 19-15517 (JXN)
 SERVICES, LTD.,

            Plaintiffs,
 v.

 VEEVA SYSTEMS, INC.,

          Defendant.
 _____________________________________

                                                           Civil Action No.: 19-18558 (JXN)
 VEEVA SYSTEMS, INC.,

              Plaintiff,                                           (CONSOLIDATED)

 v.

 IQVIA INC. and IMS SOFTWARE
 SERVICES, LTD.,                                                       OPINION

             Defendants.

FALK, U.S.M.J.

       IQVIA Inc. and IMS Software Services (together, “IQVIA”) and Veeva Systems are

parties to the following cases involving allegations of trade secret theft and antitrust violations:

(1) IQVIA Inc. v. Veeva, Inc., 17-177 (JXN) (“IQVIA I”); and (2) IQVIA v. Veeva, 19-15517

(JXN) and Veeva v. IQVIA, 19-18558 (JXN), which are consolidated as “IQVIA II.”

       On August 21, 2020, the Undersigned stayed IQVIA II pending resolution of IQVIA I,


                                                 −1−
Case 2:19-cv-15517-JXN-MF Document 88 Filed 09/21/21 Page 2 of 7 PageID: 1325




subject to potential future modification. On January 19, 2021, Veeva filed a motion to lift the

IQVIA II stay. [ECF No. 63.] IQVIA opposes the motion. The parties have filed the three

briefs permitted on a formal motion – in addition to filing four additional, supplemental letters.

[ECF Nos. 63, 66, 70, 79-80, 83, 85.] All have been considered. Oral argument is not

necessary. See Fed. R. Civ. P. 78(b). For the reasons set forth below, the motion is

GRANTED.

                                        BACKGROUND 1

       IQVIA is engaged in the business of providing market research, analytics, technology and

services to the life sciences, medical device, and diagnostics and healthcare industries. Veeva

Systems, Inc. is an information and technology services company and competitor of IQVIA.

       IQVIA I: In January 2017, IQVIA I was filed. IQVIA I alleges that Veeva has engaged

in corporate theft and misconduct, including the repeated misuse and mishandling of confidential

and proprietary information over a period of years. IQVIA claims that it provides clients with,

inter alia, market research products that combine healthcare data, market research, and

proprietary analytics. At times, IQVIA granted Veeva access to this confidential and

proprietary information through Third Party Limited License Agreements. IQVIA contends that

Veeva used its confidential and proprietary information improperly and for the purpose of

developing and improving Veeva’s own data and technology products and to assist in marketing

and promoting Veeva’s competing brand.

       The IQVIA I Complaint alleges: (1) Federal Theft of Trade Secrets, the Defend Trade


1The following background is largely drawn from prior Opinions. E.g., IQVIA v. Veeva, 2020
WL 4915670 (D.N.J. Aug. 21, 2020). Direct citations are mostly omitted.


                                                −2−
Case 2:19-cv-15517-JXN-MF Document 88 Filed 09/21/21 Page 3 of 7 PageID: 1326




Secrets Act, 18 U.S.C. § 1836 (2) Theft of Trade Secrets (New Jersey state law; N.J.S.A. §

56:15); (3) Tortious Interference (New Jersey state law); (4) Federal False and Misleading

Advertising, in violation of the Lanham Act, 15 U.S.C. § 1125; (5) Unfair Trade Practices (New

Jersey state law); and (6) Unjust Enrichment (New Jersey state law). Veeva has responded with

counterclaims alleging antitrust violations. Veeva contends that IQVIA violated antitrust law by

refusing to grant it access to data to be used in Veeva’s Master Data Management (“MDM”)

software.

       IQVIA I has been pending for four years and has been litigated heavily. Discovery is

ongoing and is being managed by Special Master Dennis M. Cavanaugh, U.S.D.J. (ret.), who has

presided over approximately 20 conferences, the production of millions of pages of documents

and 70 depositions, and decided two dozen motions.

       IQVIA II: In 2018, while IQVIA I was pending, IQVIA received requests from Veeva

to access its software for use in a new Veeva product -- Veeva Nitro. IQVIA states that,

“because of Veeva’s illegal conduct IQVIA has, to date, generally not granted” third party

licenses to Veeva to load IQVIA’s data into Veeva Nitro. Veeva, contending this refusal to

grant third-party licenses constitutes further antitrust misconduct, discussed with IQVIA the

potential to amend its antitrust counterclaims in IQVIA I. When those negotiations failed,

IQVIA filed a declaratory judgment action, seeking a declaration that:

       IQVIA is not liable to Veeva based on any decisions to enter into TPA Agreements
       permitting IQVIA’s Market Research Offerings to be inputted into Veeva Nitro, or any
       later-introduced Veeva [] products, under any federal antitrust law, including Section 2 of
       the Sherman Act, or the laws of the states of New Jersey or California.

       The day after IQVIA filed the second complaint in New Jersey, Veeva filed a complaint

in the United States District Court for the Northern District of California. Veeva’s suit alleges

                                               −3−
Case 2:19-cv-15517-JXN-MF Document 88 Filed 09/21/21 Page 4 of 7 PageID: 1327




that IQVIA’s business practices relating to licensing and the Veeva products violate antitrust

laws. Veeva also contends that IQVIA is engaged in repetitive and illicit access to Veeva’s

software programs. On September 30, 2019, the Honorable William H. Alsup, U.S.D.J.

transferred Veeva’s complaint to this Court, where it was assigned docket number 19-18558.

       On August 21, 2020, with the consent of the parties, the two cases referenced above were

consolidated as IQVIA II.

       The Current Motion: Veeva requests that the stay, which has been in place for nearly a

year, be lifted for two main reasons: (1) IQVIA I continues to be heavily litigated and is

proceeding slower than the parties and Court would like; and (2) Veeva is being prejudiced by

the fact that certain claims in IQVIA II – specifically, the allegation that IQVIA is engaged in

intentional interference with Veeva’s customer contracts – is ongoing, unabated, and

unconnected to any of the allegations in IQVIA I. Veeva also contends that one of the

underlying reasons for the stay, which was IQVIA’s then-pending motion for case dispositive

spoilation sanctions, has come and gone and the case remains.

       IQVIA contends that essentially nothing has changed since the stay was imposed and that

Veeva’s motion is essentially an untimely application for reconsideration.

                                      LEGAL STANDARD

       A stay pursuant to the Court’s inherent authority is completely discretionary. See, e.g.,

Bechtel Corp. v. Local 215 Laborers’ Int’l Union of N.A., 544 F.2d 1207, 1215 (3d Cir. 1976).

Deciding whether to stay a case requires “an exercise in judgment, which must weigh competing

interests and maintain an even balance.” Landis v. North Am. Co., 299 U.S. 248, 255-56 (1936).

The stay in place in this case was never intended to be permanent – indeed, we stated that “the


                                                −4−
Case 2:19-cv-15517-JXN-MF Document 88 Filed 09/21/21 Page 5 of 7 PageID: 1328




Court is always able to revisit and revise a stay should a lack of progress in IQVIA I give reason

to do so.” Id. at *7.

                                            DECISION

        IQVIA II was stayed more than a year ago. Since that time, the parties have continued to

aggressively litigate IQVIA I -- there have been 80 docket entries in IQVIA I since August 2020

alone; the Special Master has issued three comprehensive and substantive opinions; two heavily

briefed appeals have been filed with the District Court; a motion to amend the Complaint has

been filed; and the cases have been reassigned to the Honorable Julien X. Neals, U.S.D.J. And

yet, despite all that activity, it does not seem that IQVIA I has materially advanced toward the

conclusion that we envisioned when IQVIA II was held in abeyance. The stay will be lifted for

the following reasons.

        First, IQVIA I is closing in on 5 years old. The potential benefit of continuing the stay

no longer outweighs the prejudice to the non-moving party. The concept of the stay was to

allow the parties to focus on the trade secrets question and antitrust counterclaim in IQVIA I

quickly - resolution of which would as a practical matter short-circuit or move IQVIA II to a

prompt resolution. Case management is not an exact science, and the discretionary stay concept

has not worked as envisioned. While the case has moved forward some in the last year,

progress has been slow. The parties are still involved in IQVIA I discovery; there is a motion to

amend the Complaint; there are appeals pending; and the Special Master remains exceptionally

busy. When IQVIA II was stayed, the Court was under the impression that discovery was

beginning to “wind down” – it has not turned out that way. In other words, through no fault of

any specific party, IQVIA I is taking time to litigate and IQVIA II remains stayed at the earliest


                                                −5−
Case 2:19-cv-15517-JXN-MF Document 88 Filed 09/21/21 Page 6 of 7 PageID: 1329




stages. The Court believes that fairness to all parties requires litigating the full dispute on its

merits now.

       Second, although the cases have some common issues, IQVIA II has certain claims

unrelated to IQVIA I. Specifically, Veeva repeatedly refers to its intentional interference with

customer contract claims as unrelated to issues in IQVIA I. It is undisputed that these claims are

not tied to any issue IQVIA I. And these claims sit while the parties continue to litigate IQVIA I.

Allowing those claims to abide for a period of time was reasonable and often occurs in litigation

of this type – that was the contemplation when the original stay was entered. However, now

going on a year, Veeva is entitled to prosecute its claims – claims they contend are ongoing and

causing harm. 2 Holding unrelated claims in abeyance for an extended period is unfair and

prejudicial to Veeva. See, e,g., Nippon v. POSCO, 2013 WL 1867042 (D.N.J. May 2, 2013) (“it

seems unfair—and prejudicial . . . —to discontinue this litigation in order to allow the USPTO to

weigh in on some, but not all, of the claims in this case.”). This is especially so, when, on the

other hand, there is no prejudice to IQVIA to address these claims – they will have to be

addressed one way or another at one time or another.

       Third, lifting the stay promotes judicial efficiency. IQVIA II has now been pending for

nearly two years with no material progress. At the time the stay was imposed there was a

motion pending in IQVIA I that sought potentially case dispositive sanctions – a motion which

could have had serious domino effects if decided a certain way. That motion has since been



2
  IQVIA – while denying the conduct in its entirety - claims the parties have entered into access
agreements that effectively cut off any Veeva illicit access-related claims – thus, any harm has
stopped. For its part, Veeva contends that it continues to believe IQVIA is accessing its
software improperly.

                                                 −6−
Case 2:19-cv-15517-JXN-MF Document 88 Filed 09/21/21 Page 7 of 7 PageID: 1330




decided and IQVIA I is proceeding. Given the events of the last year and the present state of the

cases, there is no basis to continue the stay. Full discovery is the most efficient course at this

time. In fact, the Court intends to put into a place a case management schedule that requires

IQVIA II to promptly catch up to IQVIA I and put a finite end date on all the parties’ litigation

issues.

                                           *       *      *

          At one point it made sense to let IQVIA I play out and see if the parties and Court could

conserve time and resources resolving IQVIA II. That time has passed – prejudice to Veeva and

judicial efficiency compel the Court to lift the stay and address the parties’ full dispute. IQVIA

II shall proceed; discovery will be scheduled; and the parties’ interrelated disputes shall be

brought promptly to a resolution on the merits.

          Veeva’s motion to lift the stay [ECF No. 63] is GRANTED. The parties are directed to

meet-and-confer and quickly propose a discovery schedule that will get the cases on the same

track to be resolved on the merits.



                                                       s/Mark Falk________________
                                                       MARK FALK
                                                       United States Magistrate Judge
DATED: September 21, 2021




                                                 −7−
